Citation Nr: 1506558	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-33 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits beyond 48 months. 


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1980 to October 1983.  She had subsequent membership in the Army Reserve, with multiple periods of active duty, including from April to October 1994, October 1995 to June 1996, January 2003 to July 2004, and March 2006 to February 2011.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2012 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

On her November 2012 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  In a June 2013 letter, the Board advised the Veteran of the time and date of her scheduled hearing, to be held in September 2013.  In a September 2013 letter, however, the Veteran indicated that although she wished to continue her appeal, she had not requested a hearing.  Based on the Veteran's letter, the Board finds that she has withdrawn her hearing request and will proceed with consideration of the appeal based on the evidence of record.  

In reaching its decision below, the Board has reviewed the paper file provided by the Muskogee RO, as well as additional records in the Veteran's Virtual VA and VBMS folders.  This additional evidence pertains to her VA compensation claims and is not relevant to the issue presently before the Board.  

In reviewing the Veteran's VBMS file, the Board notes that in April 2014, she perfected an appeal with a July 2011 rating decision of the RO in Winston-Salem, North Carolina, which, inter alia, granted service connection for left knee degenerative joint disease and assigned an initial noncompensable rating, effective March 1, 2011.  On her April 2014 VA Form 9, Appeal to Board, the Veteran requested a Board videoconference in connection with the issue of entitlement to an initial compensable rating for left knee degenerative joint disease.  As that issue has not yet been certified to the Board, the hearing request remains pending and, thus, this matter is not currently before the Board at this time.  

FINDING OF FACT

The Veteran has received a combined total of the 48 months of VA education benefits under the Post 9/11 GI Bill, the Montgomery GI Bill Selected Reserve (MGIB-SR), and the Reserve Educational Assistance Program (REAP).


CONCLUSION OF LAW

The criteria for entitlement to additional VA educational assistance benefits have not been met.  38 U.S.C.A. § 3695 (West 2002); 38 C.F.R. § 21.4020 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The pertinent facts in this case are not in dispute.  In July 2009, the Veteran submitted an application for VA education benefits under the Post-9/11 GI Bill.  

At that time, the Veteran had previously used 36 months of entitlement to VA education benefits under the MGIB-SR, as well as an additional 9 months and 16 days of entitlement under the REAP, for a total of 45 months and 16 days of VA education assistance benefits.  

In an October 2009 letter, VA explained that individuals could receive no more than a total of 48 months of VA education assistance benefits.  The October 2009 letter correctly advised the Veteran that she had used 36 months of entitlement under the MGIB-SR.  For reasons which are unclear, however, the letter failed to include the additional 9 months and 16 days of educational benefits that the Veteran had also used under REAP.  The October 2009 letter, therefore, erroneously advised the Veteran that she was entitled to 12 months and zero days of benefits under the Post-9/11 GI Bill.  

According to the Veteran, in March 2012, she telephoned VA to obtain assistance in beginning a new course of study and was again erroneously advised that she had 12 months of VA education benefits remaining.  In May 2012, the Veteran began in a course of education to become a pharmacy technician.  In June 2012, the Veteran's VA Form 22-1995 was received at the RO requesting Post-9/11 GI Bill benefits to attend a course of training as a pharmacy technician.  According to information provided by the RO, the Veteran thereafter received her remaining 2 months and 14 days of VA education benefits.  

In a July 2012 letter, the Muskogee RO advised the Veteran that as of August 20, 2012, she had exhausted her VA education benefits and had no further entitlement remaining.  

The Veteran has appealed the RO's determination in this regard, arguing that in enrolling in her pharmacy technician program in May 2012, she had relied on VA erroneous representation that she had 12 months of education benefits remaining.  She argues that she is therefore entitled to the additional VA educational benefits she needs to complete her pharmacy technician program.  

Analysis

The law expressly provides that the aggregate period for which any person may receive VA education benefits under two or more listed programs, including the Post 9/11 GI Bill, the MGIB-SR, and REAP, may not exceed 48 months.  38 U.S.C.A. § 3695(a)(4) (West 2002); 38 C.F.R. § 21.4020(a)(4) (2014).  

There are limited exceptions to this 48-month maximum, such as for those individuals receiving VA educational assistance pursuant to a rehabilitation program or pursuant to Survivors' and Dependents' educational assistance.  See 38 C.F.R. § 21.4020(b) (2014) (providing a possible extension beyond 48 months for Chapter 31, Title 38 benefits in certain circumstances) and Pub.L. 112-154, Title IV, § 401(a), Aug. 6, 2012, 126 Stat. 1188 (2012) (amending 38 U.S.C.A. § 3695 and providing a period of 81 months for Chapter 35, Title 38 benefits in certain circumstances).  The record currently before the Board, however, contains no indication that any exceptions apply in this case and the Veteran has not contended otherwise.  

Thus, under the undisputed facts of this case, the Veteran has received an aggregate of 48 months of VA education benefits under the MGIB-SR, REAP, and the Post-9/11 GI Bill.  This is the maximum legally available to her.  

In reaching its decision, the Board has carefully considered the Veteran's contentions that VA should nonetheless extend her additional educational benefits based on its erroneous representation that she had 12 months of benefits remaining, when, in fact, she had only 2 months and 14 days.  The Board is sympathetic to the Veteran's arguments as it appears that this result is inequitable.  Unfortunately, however, such facts do not provide a basis upon which to grant her claim.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  The Board is bound by the applicable law and regulations and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104(c) (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

As set forth above, the legal criteria governing the payment of educational assistance benefits are clear and specific and the Board is without the authority to disregard the applicable law, notwithstanding the extenuating circumstances evident here.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefit.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to additional VA educational assistance beyond 48 months of benefits is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


